Citation Nr: 0029109	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-12 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran's August 1998 hearing testimony has been 
construed by the RO and the Board as a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Residuals of a tonsillectomy are not shown to be 
productive of any hoarseness or inflammation of the throat or 
mucous membranes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.31, 4.97, 
Diagnostic Code 6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.   
The veteran was granted service connection for tonsillitis 
effective December 1951.  The evaluation has remained 
unchanged since then, although the RO has recharacterized the 
disability in later rating decisions as tonsillitis, post-
operative (November 1962) and tonsillectomy (June 1975).  In 
April 1997, the veteran applied for an increased evaluation, 
which was denied by the RO in a May 1997 rating decision 
which is the subject of this appeal.

Private outpatient treatment records covering the period from 
1993 to 1998 show two diagnoses of sinusitis in January 1993 
and January 1998, and a diagnosis of acute laryngitis in 
January 1996.  

The veteran was afforded a VA examination in November 1997.  
The examiner noted the veteran's complaints of "some sore 
throats" during service prior to his tonsillectomy.  He did 
not report current symptoms.  The examiner found the 
veteran's nose, nasopharynx, mouth, larynx and neck were all 
within normal limits.  He reported a diagnosis of status-post 
recurrent sore throat during the veteran's service career and 
status-post tonsillectomy, well healed without any 
complication.  He noted that there was no active disease.

During an August 1998 hearing, the veteran testified that he 
was treated at the VA Medical Center (VAMC) at least three 
times a year, and that he had a sore throat every 3 to 4 
months.  He stated that lanticain and amoxicillin were 
prescribed for his throat, and that he had been hoarse for as 
long as two weeks.

VAMC outpatient treatment reports from October 1997 to August 
1998 note treatment for multiple conditions with only one 
reference to throat problems.  A February 1998 clinical 
evaluation noted the veteran's complaints of swelling and 
discomfort of the palate since the 1940s.  Although the 
examiner questioned recurrent tonsillitis versus angioedema, 
an oropharyngeal examination was clear.  No immediate follow-
up was noted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

In reviewing a claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In the instant case, the 
veteran's tonsillectomy residuals are rated by analogy under 
38 C.F.R. § 4.97, Diagnostic Code 6516, which pertains to 
chronic laryngitis.  38 C.F.R. § 4.20 (1999).

Under Diagnostic Code 6516, a 10 percent evaluation is for 
assigned for hoarseness, with inflammation of cords or mucous 
membranes, and a 30 percent evaluation is for assigned for 
findings of hoarseness, with thickening or nodules of cords, 
polyps, submucosas infiltration, or premalignant changes on 
biopsy.  See 38 C.F.R. §§ 4.20, 4.27, 4.97, Diagnostic Code 
6516.  

As is apparent from the VA medical records, there is no 
evidence of treatment for tonsillitis or residuals of a 
tonsillectomy.  The November 1997 VA examination of the nose, 
throat, larynx, and pharynx disclosed no physical 
abnormalities and no throat inflammation or active disease.  
Moreover, although the question of recurrent tonsillitis was 
raised in the February 1998 VA outpatient evaluation, the 
physical examination was negative.  There was no indication 
of inflammation or hoarseness and the oropharyngeal 
examination was clear.  

Based on this record, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
tonsillectomy residuals.  None of the clinical findings 
contemplated for a compensable evaluation or higher under 
Diagnostic Code 6516 have been noted on treatment records or 
on examination, and there is no evidence of residual 
disability due to the service-connected tonsillectomy.  
It follows that, as there is no evidence of record that is in 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this regard, 
the Board finds that there has been no assertion or showing 
by the veteran that his tonsillectomy has resulted in marked 
interference with his employment or similar activities, or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals of a tonsillectomy is 
denied.



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

